Citation Nr: 0635375	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  02-00 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002), for destroyed muscles, tendons, 
and nerves of the right forearm as the result of Department 
of Veterans Affairs (VA) surgical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
December 1973.

This matter arises from a July 2000 rating decision of the VA 
Regional Office (RO) in Huntington, West Virginia that denied 
the veteran compensation under the provisions of 38 U.S.C.A. 
§ 1151 for destroyed muscles, tendons, and nerves of the 
right forearm as the result of VA surgical treatment.  The 
veteran perfected a timely appeal of this decision to the 
Board of Veterans' Appeals (Board).

In April 2002, the veteran appeared and offered testimony in 
support of her claim before the undersigned member of the 
(Board) in Washington D.C.  The veteran's testimony on that 
occasion has been associated with her claim's file.

This matter was previously before the Board.  In May 2002, 
the Board undertook additional development on the issue 
presented on appeal pursuant to authority under 38 C.F.R. 
§ 19.9 (a) (2) (2002).  Subsequently, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that the provisions of 38 C.F.R. § 19.9(a)(2) were invalid 
because, in combination with 38 C.F.R. § 20.1304 (2002), they 
allowed the Board to consider additional evidence without 
having remanded the matter to the RO for initial 
consideration of the evidence developed by the Board and 
without having obtained a waiver from the claimant of such RO 
consideration.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Consequently, in May 2003 the Board remanded this case to the 
RO for its initial consideration of the developed evidence.


FINDING OF FACT

The medical evidence of record does not demonstrate that 
additional disability to the veteran in the form of destroyed 
muscles, tendons, and nerves of the right forearm was the 
result of her May 1986 VA treatment and was proximately 
caused by either carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in treating the veteran, or an event not 
reasonably foreseeable.


CONCLUSION OF LAW

Compensation for destroyed muscles, tendons, and nerves of 
the right forearm as the result of VA surgical treatment is 
not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.358, 3.800 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, the initial RO adjudication in July 2000 took 
place prior to the VCAA's enactment.  However, VA satisfied 
its duty to notify by means of a February letter from the AOJ 
to the veteran, which informed her of what evidence was 
required to substantiate her claim and of his and the VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit any relevant evidence and/or information 
in her possession to the AOJ.

After this VCAA-compliant notice was sent to the veteran, in 
March 2005, the veteran indicated that she had no additional 
evidence to submit to the AOJ in support of her claim.  Thus, 
the Board determines that any defect concerning the timing of 
the VCAA notice requirements was harmless and resulted in no 
risk of prejudice to the veteran.  38 C.F.R. § 20.1102 
(2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for compensation under the provisions of 38 
U.S.C.A. § 1151, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, despite the inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA surgical 
treatment records, surgical treatment records of the 
veteran's private physician, the veteran's testimony at her 
Board hearing, the veteran's social security disability 
records, an independent medical examination, and written 
statements by the veteran and her representative.  The Board 
notes that VA attempted to obtain additional medical 
treatment records of the veteran's private physician, but 
that such physician stated in a letter received by VA in 
December 2002 that he had destroyed any such records.  There 
is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

Compensation under 38 U.S.C.A. § 1151

The veteran argues that she is entitled to compensation under 
38 U.S.C.A. § 1151.  Specifically, she argues that she 
suffers destroyed muscles, tendons, and nerves of the right 
forearm as the result of VA surgical treatment.

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under the law administered by the 
Secretary and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. 
§§ 3.358, 3.800.

In the instant case, the record reflects that the veteran 
suffered a fracture of both bones of the right forearm during 
a horse training incident.  In May 1986, the veteran received 
surgical treatment, which involved an open reduction and 
dynamic compression plating.  The fixation was reported by 
the VA surgeon as satisfactory.

Subsequently, in January 1987, the veteran received further 
surgical treatment from her private physician.  The veteran 
was diagnosed as having non-union of the left distal radius 
and tenodesis extensor indices right hand.  The veteran 
underwent an open reduction internal fixation with 
compression plate and bone grafting from right iliac crest to 
right non-union radius to tenolysis extensor indices proprius 
tendon right hand.

The veteran was afforded an independent medical examination 
of the record in September 2006 to determine any current 
disabling abnormalities that resulted by VA treatment in May 
1986, and whether the proximate cause of any such disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing surgical treatment in May 1986 or was an 
adverse event that was not reasonably foreseeable at the time 
of the surgery undertaken by VA in May 1986.  Upon reviewing 
the record, the independent medical examiner determined that 
a nonunion of the radius and scarring of the muscles in a 
zone injury and surgery would be potential outcomes even in 
the best of care, and that the record did not reflect any 
carelessness, negligence or lack of stiller judgment.  The 
examiner furthermore expressed the following opinions: that 
the subsequent surgery by the veteran's private physician, 
rather that being required because of damage inflicted in the 
May 1986 VA surgery, was necessitated by the severity of the 
injury that occurred and the time of her horse training 
incident; that due to the high energy nature of the veteran's 
injury and the communication at the fracture site, it would 
be a foreseeable outcome that one of the bones in the forearm 
would either be slow to heal or not heal at all; that the 
initial VA surgery was performed in a proper manner and the 
plate was fashioned appropriately; that despite the 
appropriate care provided by VA, the radius fracture did not 
fully heal and required further treatment; and that this was 
not an unusual outcome and the need for further surgery in no 
way implied that VA rendered anything but standard of care 
medicine in treating the veteran's initial injuries.

There is no medical evidence of record that additional 
disability to the veteran in the form of destroyed muscles, 
tendons, and nerves of the right forearm was the result of 
her May 1986 VA treatment and was proximately caused by 
either carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in treating the veteran, or an event not reasonably 
foreseeable. 

The Board therefore concludes that a preponderance of the 
evidence weighs against the veteran's claim of compensation 
under the provisions of 38 U.S.C.A. § 1151 for destroyed 
muscles, tendons, and nerves of the right forearm as the 
result of VA surgical treatment.

Although the veteran may believe that she suffers disability 
due to VA surgical treatment, she is not competent to provide 
opinions that require medical knowledge.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151, for destroyed muscles, tendons, and nerves 
of the right forearm as the result of VA surgical treatment, 
is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


